

116 HRES 140 IH: Calling on the President to resume the interpretation of section 1 of the 14th Amendment to the Constitution as originally intended and applied as law for a century.
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 140IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. Babin submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling on the President to resume the interpretation of section 1 of the 14th Amendment to the
			 Constitution as originally intended and applied as law for a century.
	
 Whereas the language of the 14th Amendment to the Constitution is recognized as vital for its contributions to civil rights law, due process, and equal protection under the law;
 Whereas the first sentence of section 1 of the 14th Amendment to the Constitution was intended to assure that no State could deny fair and due citizenship to any formerly enslaved person domiciled in the United States;
 Whereas the jurisdiction clause of the 14th Amendment was specifically included to modify and clarify all persons born or naturalized in the United States;
 Whereas the words subject to the jurisdiction thereof, as written in section 1 of the 14th Amendment to the Constitution, meant not owing any allegiance to another foreign power;
 Whereas an illegal alien, upon setting foot into this Nation, cannot meet the requirement of section 1 of the 14th Amendment to reside in a State;
 Whereas being born on United States soil by parents who are illegally inside the country and therefore not under the legal jurisdiction of the United States does not qualify a person as a citizen of these United States but of the nation to which the mother or father hold citizenship;
 Whereas if a person is present in the United States illegally, a child born in the United States to that parent would owe allegiance to that foreign power which has jurisdiction over that parent;
 Whereas interpretation of section 1 of the 14th Amendment devolved in the latter half of the 20th century away from the original intent and clear meaning upon ratification of the amendment;
 Whereas the first sentence of section 1 of the 14th Amendment to the Constitution has been manipulated and abused by illegal aliens to unfairly gain citizenship for their children and incentivizes illegality;
 Whereas ending the practice of automatically extending citizenship to children born in the United States by a mother in the country illegally and therefore not under the jurisdiction of the United States should not require an additional constitutional amendment;
 Whereas those in the United States illegally are subject to our laws by their presence within our border, but are not subject to the more complete jurisdiction envisioned by the 14th Amendment as a precondition for automatic citizenship;
 Whereas the Supreme Court has never held that children born on United States soil to parents who are in the country illegally should automatically receive citizenship;
 Whereas a sovereign nation has the right to determine its own qualifications for citizenship; Whereas only 30 sovereign nations recognize a form of birthright citizenship, including only two, the United States and Canada, classified by the International Monetary Fund as first world countries;
 Whereas during this century three sovereign nations, Ireland, New Zealand, and Australia, have ended their practice of birthright citizenship; and
 Whereas section 5 of the 14th Amendment explicitly delegates to Congress the right to determine how the provisions of the amendment are to be applied: Now, therefore, be it
	
 That the House of Representatives— (1)calls upon the Government of the United States to return to the proper, original, and intended interpretation of section 1 of the 14th Amendment, taking into account the jurisdiction clause;
 (2)disapproves of birthright citizenship and intends to pursue legislative measures if necessary to ensure the practice is appropriately ended;
 (3)supports the directives of the Trump Administration to properly interpret section 1 of the 14th Amendment and, if necessary, seek judicial clarification as to the intent of the language of the amendment; and
 (4)will seek, if necessary, a legislative solution to end birthright citizenship. 